Ex 10.1


MOOG INC. PLAN TO EQUALIZE RETIREMENT INCOME
AND
SUPPLEMENTAL RETIREMENT PLAN
(Effective as of August 9, 2017)


As Approved by the Board of Directors
on August 8, 2017







--------------------------------------------------------------------------------







Background
Moog Inc. has established and maintained the Moog Inc. Supplemental Retirement
Plan (the “SERP”) and the Moog Inc. Plan to Equalize Retirement Income (the
“PERI”) as separate plans. Effective August 9, 2017, Moog Inc. wishes to combine
the PERI into the SERP and rename the SERP the Moog Inc. Plan to Equalize
Retirement Income and Supplemental Retirement Plan (the “Plan”). This combined
restated Plan document reflects the terms of the Plan, effective as of August 9,
2017.
Organization of Plan
This Plan document is organized to include general Plan provisions and
definitions that apply to both the SERP Plan and PERI Plan as part of the main
body of the Plan document. The provisions and definitions that apply separately
to the SERP Plan or the PERI Plan are set forth in Schedules 1 and 2,
respectively.
ARTICLE 1

DEFINITIONS AND EFFECTIVE DATE
Section 1.1.    Definitions. For purposes of the Plan, including the SERP Plan
and the PERI Plan, the following terms have the meanings stated below, unless
the context clearly indicates otherwise:
(a)    “Alternate Payee” means a spouse, former spouse, child or other dependent
of a Participant who is recognized by a domestic relations order as having a
right to receive all or a portion of a Participant’s Benefit under the Plan.
(b)    “Benefit” means all benefits provided under this Plan.
(c)    "Board" means the Board of Directors of the Corporation.
(d)    "Change of Control" means the transfer, in one or more transactions
extending over a period of not more than 24 months, of Common Stock of the
Corporation possessing 25% or more of the total combined voting power of all
Class A and Class B Shares of Common Stock. A transfer will be deemed to occur
if shares of Common Stock are either transferred or made the subject of options,
warrants, or similar rights granting a third party the opportunity to acquire
ownership or voting control of that Common Stock.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Common Stock” means the Class A and Class B $1.00 par value shares of
the capital stock of the Corporation, as well as all other securities with
voting rights or convertible into securities with voting rights.


- 2 -

--------------------------------------------------------------------------------







(g)    "Compensation Committee" means the Executive Compensation Committee of
the Board.
(h)    “Company” means the Corporation and any subsidiaries and affiliated
entities of the Corporation.
(i)    “Corporation” means Moog Inc., as well as any successors or assigns of
Moog Inc., whether by transfer, merger, consolidation, acquisition of all or
substantially all of the business assets, change in identity, or otherwise by
operation of law.
(j)    “Effective Date” means August 9, 2017.
(k)    "ERP" means the Moog Inc. Employees' Retirement Plan.
(l)    “Participant” means an individual who is a participant in either the SERP
Plan or the PERI Plan.
(m)    “PERI Plan” means the PERI portion of the Plan, as reflected in Schedule
2 to the Plan.
(n)    “Separation from Service” means a termination of a Participant’s
employment with the Company for any reason. An event will be deemed to
constitute a Separation from Service only if it represents a “separation from
service” within the meaning of Code Section 409A and related guidance.
(o)    “SERP Plan” means the SERP portion of the Plan, as reflected in Schedule
1 to the Plan.
(p)    "Specified Employee" is an employee who is determined to be a "specified
employee" within the meaning of Code Section 409A and related guidance, based on
an identification date of December 31. An employee who is a Specified Employee
at any time during the 12-month period ending on December 31 will be deemed to
be a Specified Employee for the 12-month period commencing the following April
1.


- 3 -

--------------------------------------------------------------------------------









ARTICLE 2    

AMENDMENT, SUSPENSION, OR TERMINATION
Section 2.1.    Amendment, Suspension, or Termination. While the Corporation
expects to continue the Plan indefinitely, it reserves the right to amend or
terminate the Plan, in whole or in part, at any time by action of the Board.
Section 2.2.    No Reduction. No amendment or termination of the Plan may impair
or adversely affect any Benefit accrued under the Plan as of the date of such
action, except with the consent of the Participant or spouse entitled to receive
the Benefit. In the event of a Plan amendment adversely affecting Benefits, or a
termination of the Plan, each Participant's interest will be determined as if
the Participant retired as of the date of the amendment or termination;
provided, however, that in the event of such an amendment or termination to the
SERP Plan after a Change of Control, the SERP Plan will continue and SERP
Benefits (as defined in the SERP Plan) will continue to accrue under the SERP
Plan, based on the terms of the SERP Plan as of the date preceding the amendment
or termination, for all individuals who are SERP Participants (as defined in the
SERP Plan) or spouses under the SERP Plan on that date.
ARTICLE 3    
GENERAL PROVISIONS
Section 3.1.    Funding. The Plan is maintained as an unfunded plan that is not
intended to meet the qualification requirements of Code Section 401. All
Benefits under this Plan are payable solely from the general assets of the
Company, and a Participant or spouse has only the rights of a general unsecured
creditor of the Company with respect to any Benefit payable under this Plan. No
Benefit payable under this Plan will be payable from the trust fund maintained
under or in accordance with the provisions of the ERP. The Company may, however,
establish and maintain a grantor trust, to which the Company may make
contributions from time to time in accordance with the terms of the applicable
trust agreement.
Section 3.2.    Withholding. The Company has the right to deduct or withhold
from the Benefit paid under the Plan (or from other amounts payable to the
Participant, if necessary) all taxes that are required to be deducted or
withheld under any provision of law of the United States or any other tax
jurisdiction (including, but not limited to, U.S. Social Security and Medicare
taxes (FICA) and income tax withholding) now in effect or that may become
effective any time during the term of the Plan. To the extent permitted under
Code Section 409A, the Company may accelerate the time or schedule of a payment
in an amount sufficient to pay the FICA tax imposed on the Benefit, in addition
to any additional income taxes imposed as a result of the accelerated payment,
at the time the taxes are due. The total payment under this


- 4 -

--------------------------------------------------------------------------------







acceleration provision must not exceed the aggregate of the FICA amount and the
income tax withholding related to that amount.
Section 3.3.    Administration. The Plan is administered by the Compensation
Committee, which has full authority and power to: (a) administer the Plan; (b)
construe the Plan terms; (c) make factual determinations; (d) resolve any
ambiguities or inconsistencies; (e) determine eligibility for participation or
Benefits; and (f) decide all questions arising in the Plan administration,
interpretation or application. All such actions or decisions made after a Change
of Control will be subject to a de novo standard of judicial review.
Section 3.4.    Non-Assignability. No Benefit under this Plan may be assigned or
alienated, or be subjected by attachment or otherwise to the claims of creditors
of any Participant or spouse.
Section 3.5.    No Right to Continued Service. Neither the Plan nor any of its
provisions may be construed as giving any Participant a right to continued
employment with the Company.
Section 3.6.    Notice. Each notice and other communication concerning the Plan
must be in writing and is deemed given only when (a) delivered by hand, (b)
transmitted by telex, telecopier, or electronic mail (provided that a copy is
sent at approximately the same time by registered or certified mail, return
receipt requested), or (c) received by the addressee, if sent by registered or
certified mail, return receipt requested, or by Express Mail, Federal Express or
other overnight delivery service. Notice must be given to the Corporation at its
principal office and to a Participant at his or her last known address (or to
such other address or telecopier number or electronic mail address as a party
may specify by notice given to the other party in accordance with this Section).
Section 3.7.    Claims Procedures. If a Participant, spouse, beneficiary, or
Alternate Payee (the "Claimant") does not receive the Benefit to which the
Claimant believes he or she is entitled, the Claimant may file a claim in
writing with the Compensation Committee. The Compensation Committee will
establish a claims procedure, not inconsistent with the Employee Retirement
Income Security Act of 1974 and the regulations issued thereunder, with the
following provisions:
(a)    Notification of Decision. If the claim is wholly or partially denied, the
Compensation Committee will notify the Claimant in writing within 90 days after
the claim has been received (unless special circumstances require an extension
of up to 90 additional days). The written notification must state the specific
reasons for the denial of the claim and the specific references to the Plan
provisions on which the denial is based. It must describe any additional
material the Claimant may need to submit to the Compensation Committee to have
the claim approved and must give the reasons the material is necessary. In
addition, the notice must explain the claim review procedure and be written in a
manner calculated to be understood by the Claimant.


- 5 -

--------------------------------------------------------------------------------







(b)    Claim Review Procedure. If the Claimant receives a notice that the claim
has been denied, the Claimant, or his or her authorized representative, may
appeal to the Compensation Committee for a review of the claim. The Claimant
must submit a request for review in writing to the Compensation Committee no
later than 60 days after the date the written notice of the claim denial is
received. The Claimant, or his or her representative, may then review Plan
documents that pertain to the claim and may submit issues and comments in
writing to the Compensation Committee. The Compensation Committee must give the
claim for review a full and fair review and must deliver to the claimant a
written determination of the claim, including specific reasons for the decision,
not later than 60 days after the date the Compensation Committee received the
request for review (unless special circumstances require an extension of up to
60 additional days). The decision of the Compensation Committee will be final
and conclusive.
Section 3.8.    New York Law Controlling. The Plan will be construed in
accordance with the laws of the State of New York.
Section 3.9.    Severability. Every provision of the Plan is intended to be
severable. If any provision of the Plan is illegal or invalid for any reason
whatsoever, the illegality or invalidity of that provision will not affect the
validity or legality of the remainder of the Plan, and the Plan will be
construed and enforced as if the illegal or invalid provision had never been
made part of the Plan.
Section 3.10.    Binding on Successors. The Plan is binding upon the
Participants and the Company, their heirs, successors, legal representatives and
assigns.
Section 3.11.    Code Section 409A Savings Clause. Notwithstanding any other
provision in this Plan, to the extent any amounts payable under this Plan (a)
are subject to Code Section 409A, and (b) the time or form of payment of those
amounts would not be in compliance with Code Section 409A, then, to the extent
possible, payment of those amounts will be made at such time and in such a
manner that payment will be in compliance with Code Section 409A. If the time or
form of payment cannot be modified in such a way as to be in compliance with
Code Section 409A, then the payment will be made as otherwise provided in this
Plan, disregarding the provisions of this Section.
Section 3.12.    409A Liability Limitation. Benefits under the Plan are intended
to comply with the rules of Code Section 409A and will be construed accordingly.
However, the Company will not be liable to any Participant, spouse or
beneficiary with respect to any Benefit-related adverse tax consequences arising
under Code Section 409A or other provision of the Code. All terms of this Plan
that are undefined or ambiguous must be interpreted in a manner that is
consistent with Code Section 409A if necessary to comply with Code Section 409A.
Section 3.13.    Six-Month Delay. If a Participant who is a Specified Employee
is eligible to receive payment of a Benefit solely because that Participant has
incurred a Separation from Service, no Benefits will be paid prior to the date
that is 6 months after the date of Separation from Service (or, if earlier, the
date of death of the Participant). Payments to which a


- 6 -

--------------------------------------------------------------------------------







Participant would otherwise be entitled during the first 6 months following the
date of Separation from Service will be accumulated and paid, along with any
interest, on the day that is 6 months after the date of Separation from Service.
During the period of payment suspension, all amounts accumulated will earn
interest. Interest will be calculated using the average of the monthly borrowing
rate under the Company's principal U.S. credit facilities or its equivalent for
the 6 months prior to termination of service. Interest due the Participant will
be determined by multiplying each delayed payment by the interest rate as
determined, with the product then multiplied by a fraction, the numerator of
which is the number of months each payment was delayed and the denominator of
which is 12.
MOOG INC.
Dated: August 9, 2017                    By: /s/ Donald R. Fishback
Title: Vice President and CFO


- 7 -

--------------------------------------------------------------------------------







SCHEDULE 1
SERP PLAN PROVISIONS
BACKGROUND
The SERP was adopted by Moog Inc., effective August 22, 1978, to provide
supplemental retirement benefits for key employees of the Company. The SERP was
subsequently amended, or amended and restated, effective: August 30, 1983; May
19, 1987; August 30, 1988; December 12, 1996; November 11, 1999; November 29,
2001; January 1, 2005, December 31, 2008, February 6, 2012, January 1, 2013,
July 31, 2015, and November 17, 2015.
The provisions of the SERP Plan are as follows:
ARTICLE 1    

SERP CONSTRUCTION, DEFINITIONS, PURPOSE AND EFFECTIVE DATE
Section 1.1.    Construction. References to a particular article, section or
subsection made in this SERP Plan will be treated as a reference to the
particular article, section or subsection in this SERP Plan, unless stated
otherwise.
Section 1.2.    Definitions. Solely for purposes of the SERP Plan, the following
terms have the meanings stated below, unless the context clearly indicates
otherwise:
(a)    “Beneficiary” means either a Contingent Annuitant or a Designated
Beneficiary, as the case may be.
(b)    “Bonus” means an annual bonus paid to an Executive under the Profit Share
Plan or other bonus plan or program of the Company.
(c)    “Cause” means: (1) any harmful act or omission that constitutes a willful
and a continuing material failure by the Executive to perform the material and
essential obligations under his Employment Termination Benefits Agreement (other
than as a result of death or total or partial incapacity due to physical or
mental illness); (2) the Executive’s conviction of a felony; (3) any willful
perpetration by the Executive of a common law fraud upon the Company; or (4) any
willful misconduct or bad faith omission by the Executive constituting
dishonesty, fraud or immoral conduct that is materially injurious to the
financial condition or business reputation of the Company.
Anything in this definition to the contrary notwithstanding, the termination of
the Executive’s employment by the Company will not be considered to have been
for Cause if the termination results from: bad judgment or mere negligence on
the part of the Executive; an act or omission by the Executive without intending
to gain, directly or indirectly, a substantial personal profit to which the
Executive is not legally entitled; or an act or omission by the Executive that


- 8 -

--------------------------------------------------------------------------------







the Executive believed in good faith to have been in the interests of the
Company or not opposed to its interests.
(d)    “Compensation” means the sum of the Executive’s High Three-Year Salary,
plus the Executive’s Highest Annual Bonus.
(1)    “High Three-Year Salary” means the average annual rate of base salary
paid during the Executive’s High Three Years.
(2)    “High Three Years” means the period of three consecutive calendar years
(i) ending with or prior to the year in which occurs an Involuntary Termination
of Employment, a Change of Control or a Separation from Service due to
Disability, Retirement or other voluntary termination of employment, as the case
may be, and (ii) during which the sum of the Executive’s annual rate of base
salary from the Company for those years is the greatest.
(3)    “Highest Annual Bonus” means the highest annual Bonus or Bonuses paid
(or, if not paid, the amount, if any, that would have been payable under the
terms of the Profit Share Plan) to the Executive with respect to any of the last
ten fiscal years prior to the occurrence of any of the following events: an
Involuntary Termination of Employment, a Change of Control or a Separation from
Service due to Disability, Retirement or other voluntary termination of
employment, as the case may be. Notwithstanding the prior sentence, a specific
Bonus may be excluded from the calculation of a SERP Participant’s Compensation
if so determined by the Compensation Committee in its sole discretion and so
designated at the time the Bonus is awarded.
(e)    “Contingent Annuitant” means an individual designated by a SERP
Participant on forms provided by and filed with the Company to receive an
annuity under Option 2 in Section 4.3 on the death of the SERP Participant. The
SERP Participant may change the Contingent Annuitant at any time prior to the
date on which payment of the SERP Benefit is to commence.
(f)    “Designated Beneficiary” means the person or persons last designated by
the SERP Participant to receive the balance of payments, if any, under Option 3
of Section 4.3 following the death of the SERP Participant. Any designation made
under the SERP Plan will be revocable, must be in writing and will be effective
when filed with the Company. If the Company determines, in its sole discretion,
that there is no valid designation, the Beneficiary will be the SERP
Participant’s estate.
(g)    “Disability” means a total and permanent disability. A SERP Participant
is considered to have a total and permanent disability if he or she is unable to
engage in any substantial gainful activity by reason of any medically determined
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined by the Compensation Committee or by a licensed practicing physician
selected by the Compensation Committee.


- 9 -

--------------------------------------------------------------------------------







(h)    “Early Social Security Retirement Age” means the earliest age at which a
SERP Participant may commence receiving Social Security benefits under a Social
Security program.
(i)    “Employment Termination Benefits Agreement” means the written agreement
between the Corporation and an Executive providing the terms and conditions of
the Executive’s employment as a member of the Company’s management.
(j)    “Executive” means a Company employee who is an elected corporate officer
of the Corporation at a level of vice president or above.
(k)    “Grandfathered Amounts” means amounts deferred and vested under the SERP
Plan before January 1, 2005, including earnings on those amounts, that are
“grandfathered” under Code Section 409A and remain subject to the nonqualified
deferred compensation rules in effect before January 1, 2005. Those Executives
who have Grandfathered Amounts are identified in the attached Appendix C to the
SERP Plan.
(l)    “Involuntary Termination of Employment” means a severance of a SERP
Participant’s employment relationship prior to age 65, other than for Cause, by
or at the instigation of the Company or by or at the instigation of the SERP
Participant where the SERP Participant’s pay has been diminished or reduced to a
greater extent than any diminution or reduction of the Company’s Executives
generally. Where there has been a Change of Control, Involuntary Termination of
Employment also includes a termination of the employment relationship by the
SERP Participant (whether before or after age 65), within two years of the
Change of Control, in those circumstances where the duties, responsibilities,
status, base pay or perquisites of office and employment have been diminished or
downgraded, or substantially increased (other than base pay) without the SERP
Participant’s actual or implied consent. Notwithstanding the preceding sentence,
a general decrease in base pay that is approved by a majority of those SERP
Participants who are parties to Employment Termination Benefits Agreements will
be considered as having been consented to for purposes of the SERP Plan.
(m)    “Profit Share Plan” means any management profit sharing or incentive
compensation plan of the Company covering a SERP Participant.
(n)    “Retirement” means the retirement of a SERP Participant from active
employment with the Company at the end of the month in which the SERP
Participant attains 65 years of age or later. “Retirement” also means a SERP
Participant’s earlier retirement between the ages of 55 and 65 where the SERP
Participant has at least 15 Years of Service.
(o)    “Retirement Plan” means any Company-sponsored U.S. or foreign defined
benefit, defined contribution or nonqualified deferred compensation retirement
plan (other than the SERP Plan), as well as a retirement plan of an Executive’s
predecessor employer if service with the predecessor employer is counted for
purposes of determining SERP Benefits under the SERP Plan.
(p)    “SERP Benefit” means the benefit provided under the SERP Plan.


- 10 -

--------------------------------------------------------------------------------







(q)    “Service” means the period for which a SERP Participant has worked or
will have worked for the Company since the date the SERP Participant was first
hired by the Company. A period during which a SERP Participant receives no
compensation will not be counted for purposes of computing Years of Service. A
SERP Participant’s Service for purposes of Years of Service credit will include
up to 6 months of Service during which the SERP Participant is on a leave of
absence while receiving Company-provided short-term disability insurance
benefits.
(r)    “Social Security” means the U.S. Social Security program or, where
applicable, a foreign state social insurance program under which a SERP
Participant is entitled to benefits and to which the Company has made
contributions.
(s)    “Spousal Benefits” means the SERP Benefits payable to a spouse or former
spouse in accordance with Section 3.7.
(t)    “Year of Service” means a 12-month period of Service by a SERP
Participant with the Company. Years of Service are measured in years and
completed months, beginning with a SERP Participant’s last date of hire with the
Company. In computing a SERP Participant’s Years of Service for vesting and
benefit accrual purposes, credit will be given for the years and completed
months of Service. A SERP Participant who becomes an employee of the Company as
a result of the acquisition of an acquired business by the Company will be
granted Years of Service credit for prior employment with the acquired business.
Where an employee resigns from the Company and is later re-employed by the
Company, the Compensation Committee may, in its sole discretion under Section
6.1, award Years of Service credit for the employee’s pre-resignation Service.
Section 1.3.    Purpose of the SERP Plan. The SERP Plan is an unfunded plan
maintained primarily for the purpose of providing supplemental retirement
benefits for a select group of management or highly compensated employees, and
participation in the SERP Plan is limited consistent with that purpose. SERP
Benefits are intended to supplement benefits provided under a SERP Participant’s
Retirement Plan or Plans and benefits from Social Security.
Section 1.4.    Effective Date. Except as otherwise provided, the SERP Plan is
amended and restated as of the Effective Date. Notwithstanding the preceding
sentence, SERP Benefits payable to any SERP Participant who Separated from
Service before the Effective Date will continue to be determined in accordance
with the terms of the SERP in effect as of the SERP Participant’s Separation
from Service.
Section 1.5.    Pre-2005 Amounts and Compliance with Section 409A. The SERP was
operated in good faith compliance with Code Section 409A as of January 1, 2005.
All amounts earned and vested under the SERP as of December 31, 2004 are
intended to be Grandfathered Amounts. Nothing in this Plan is intended to be a
material modification of the SERP in effect as of October 3, 2004 that would
subject Grandfathered Amounts to Code Section 409A. All Grandfathered Amounts
remain subject to the terms of the SERP in effect as of October 3, 2004, a copy
of which is attached as Appendix A to the SERP Plan. Notwithstanding anything
else in this restated Plan or Appendix A to the SERP Plan, all Grandfathered
Amounts


- 11 -

--------------------------------------------------------------------------------







will be paid at a time and in a form as determined without regard to any ERP
amendments adopted and/or effective after October 3, 2004 that would cause a
material modification resulting in a loss of grandfathered status for all or a
portion of the Grandfathered Amounts.
Section 1.6.    Pre-2007 Amounts and Section 409A Transition Rules. Any SERP
Benefits commencing between January 1, 2005 and December 31, 2006 were
distributed in compliance with Code Section 409A transition rules governing
nonqualified deferred compensation plans under which the time and form of
payment of benefits is controlled by elections made under qualified plans. Under
the transition rules, SERP Benefits under the SERP that commenced before January
1, 2007 continued to be paid at the same time and in the same form as benefit
payments were made to, or on behalf of, the SERP Participant or spouse under the
ERP. Provisions governing the time and form of payment of those SERP Benefits
are contained in the SERP document attached as Appendix A to the SERP Plan.
Section 1.7.    Special Rules for “2011 SERP Participants.” Effective February
6, 2012, special rules will apply to the SERP Benefits payable to those
Executives who were elected officers of the Corporation and were active SERP
Participants in the SERP as of November 30, 2011 (“2011 SERP Participants”), as
set forth in Appendix B to the SERP Plan, which shall be incorporated into and
made a part of the SERP Plan.
ARTICLE 2    

PARTICIPATION AND VESTING
Section 2.1.    Participation. A Company employee becomes a SERP Participant in
the SERP Plan when the employee becomes an Executive and his or her
participation in the SERP Plan is approved by the Compensation Committee.
Section 2.2.    Vesting. Subject to Section 2.3 and, where applicable, Appendix
B to the SERP Plan, a SERP Participant is 100% fully vested in and eligible for
payment of SERP Benefits under the SERP Plan if:
(a)    the SERP Participant has at least ten Years of Service; and
(b)    the SERP Participant has attained (1) age 65, or (2) age 60 with a
combined total of age and Years of Service at least equal to 90.
Section 2.3.    Acceleration of Vesting.
(a)    In the event of a SERP Participant’s Disability before vesting, the SERP
Participant will become 100% vested in and eligible for SERP Benefits under
Articles 3 and 4.
(b)    In the event of an Involuntary Termination of Employment before vesting,
other than on account of a Change of Control, a SERP Participant who has at
least ten Years of Service with the Company at the time of the Involuntary
Termination of Employment will become 100% vested in and eligible for SERP
Benefits under Articles 3 and 4.


- 12 -

--------------------------------------------------------------------------------







(c)    In the event of a Change of Control before vesting, a SERP Participant
who has at least ten Years of Service with the Company at the time of the Change
in Control will become 100% vested in and eligible for SERP Benefits under
Articles 3 and 4.
(d)    Warren Johnson will become 100% fully vested in and eligible for SERP
Benefits under Articles 3 and 4 as of July 31, 2015.
Section 2.4.    Forfeiture. Notwithstanding any other provision in the SERP
Plan,
(a)    in the event of a SERP Participant’s Separation from Service for any
reason before vesting, subject to Section 2.3, the SERP Participant’s SERP
Benefit will be immediately forfeited and no SERP Benefit will be payable under
the SERP Plan; and
(b)    in the event of a SERP Participant’s involuntary termination for Cause,
the SERP Participant’s SERP Benefit, whether vested or unvested, will be
immediately forfeited and no SERP Benefit will be payable under the SERP Plan.
ARTICLE 3    

SERP BENEFITS
Section 3.1.    Amount of SERP Benefit.
(a)    For a SERP Participant with 25 or more Years of Service, subject to
adjustment under this Article, the SERP Benefit payable to the SERP Participant
under the SERP Plan will equal “A” – (“B” + “C”) where “A” is 65% of the SERP
Participant’s Compensation, “B” is the Company-funded annual benefit payable to
the SERP Participant for life under one or more Retirement Plans (excluding
matching contributions under the Moog Inc. Retirement Savings Plan) beginning at
age 65, or, if later, at the age SERP Benefit payments under the SERP Plan
commence, and “C” is 50% (or some other percentage as provided in Section
3.3(d)) of the primary Social Security benefit payable to the SERP Participant,
as computed in accordance with Section 3.3.
(b)    For a SERP Participant with 10-24 Years of Service, “A” will be
determined according to the following schedule:


- 13 -

--------------------------------------------------------------------------------







Years of Service
“A” Total Combined SERP Benefit Target
24
64%
23
63%
22
62%
21
61%
20
60%
19
59%
18
58%
17
57%
16
56%
15
55%
14
54%
13
53%
12
52%
11
51%
10
50%



(c)    If SERP Benefits become payable under Section 3.5 or Section 3.7 on
Separation from Service due to Disability or death where a SERP Participant has
fewer than ten Years of Service as of the date of death or Disability, “A” will
be (i) 40%, plus (ii) an additional 1% for each actual Year of Service completed
by the SERP Participant as of the date of the SERP Participant’s Separation from
Service on account of death or Disability.
(d)    For SERP Participants who are or were participants in a Company-sponsored
defined contribution plan, the annual benefit “B” payable to the SERP
Participant for life as of any valuation date will be determined by projecting
the portion of the SERP Participant’s account balance attributable to Company
contributions to age 65 (or the date SERP Benefit payments under the SERP Plan
begin, if later) using the expected rate of return used for determining minimum
funding requirements for the ERP for the plan year ending with or immediately
prior to the valuation date. The projected value so determined will be converted
to an annual straight life annuity using the same interest and mortality
assumptions used by the Company to determine liabilities for accounting purposes
for the ERP for the fiscal year ending with or immediately prior to the
valuation date. Non-dollar denominated values will be converted to U.S. dollars
using the foreign exchange rate in effect as of the valuation date.
If a SERP Participant who is or was a participant in a Company–sponsored defined
contribution plan withdraws some or all of his or her account attributable to
Company contributions before SERP Benefits under the SERP Plan commence, the
actual account balance at the date of valuation will be adjusted to include an
amount equal to the projected value of the withdrawn Company contributions from
the date of withdrawal to the valuation date.


- 14 -

--------------------------------------------------------------------------------







(e)    If the Compensation Committee so determines, in its sole discretion,
benefits accrued in a retirement plan of another employer may be included in the
offset determined under “B,” regardless of whether the SERP Participant’s years
of service with the other employer are counted for purposes of determining SERP
Benefits under the SERP Plan.
Section 3.2.    SERP Benefit Adjustment for Payment Before Age 65. Subject to
Appendix B, for a SERP Participant who begins receiving payment under the SERP
Plan before attaining age 65, the SERP Benefit payable under the SERP Plan will
be reduced by the early payment actuarial discount established under the ERP for
the commencement of benefits before age 65.


Section 3.3.    Social Security Adjustments.
(a)    In the event a SERP Participant commences receiving SERP Benefits prior
to attainment of Early Social Security Retirement Age, the SERP Benefit payable
under the SERP Plan will include a Social Security “bridge” payment equal to the
amount of the Social Security benefit at Early Social Security Retirement Age,
until such time as the SERP Participant attains Early Social Security Retirement
Age, or, if earlier, the SERP Participant’s date of death. With respect to U.S.
Social Security benefits, for a SERP Participant commencing SERP Benefit
payments before his or her Early Social Security Retirement Age, the Social
Security benefit amount to be used in determining the SERP Benefit payable under
the SERP Plan, including the Social Security bridge payment, will be the Social
Security amount that would be payable at Early Social Security Retirement Age
assuming (i) the SERP Participant’s earnings prior to Separation from Service
always exceeded the Social Security maximum taxable amount (except no earnings
will be assumed for years during which a SERP Participant was not covered by
Social Security), (ii) the SERP Participant receives no Social Security covered
wages subsequent to Separation from Service, (iii) an inflation rate equal to
the rate used by the Company to determine liabilities for accounting purposes
for the ERP for the fiscal year ending with or immediately prior to the
valuation date, and (iv) national average wages increase at a rate equal to the
assumed inflation rate plus 100 basis points.
(b)    With respect to U.S. Social Security benefits, in the event a SERP
Participant commences receiving SERP Benefits at or after Early Social Security
Retirement Age and before Social Security benefits have begun, the Social
Security benefit amount to be used in determining the SERP Benefit payable under
the SERP Plan will be the Social Security amount that would be payable on the
actual date of Separation from Service, assuming the SERP Participant’s earnings
always exceeded the Social Security maximum taxable amount (except no earnings
will be assumed for years during which a SERP Participant was not covered by
Social Security).
(c)    With respect to U.S. Social Security benefits, in the event a SERP
Participant commences receiving SERP Benefits at or after Early Social Security
Retirement Age and after Social Security benefit payments have begun, the Social
Security benefit amount to be used in determining the SERP Benefit payable under
the SERP Plan will be the Social Security


- 15 -

--------------------------------------------------------------------------------







amount payable on the date Social Security benefits commenced, without regard to
any cost-of-living adjustments subsequently received by the SERP Participant.
(d)    For a SERP Participant with benefits under a foreign Social Security
program, the percentage offset under “C” in Section 3.1(a) may be adjusted to
reflect the percentage of the Company contribution made under the foreign Social
Security program and in a manner consistent with the adjustments described above
with respect to the U.S. Social Security program.
(e)    Any increases in Social Security benefits payable to a SERP Participant
after Separation from Service will not be considered in determining any SERP
Benefit payable under the SERP Plan.
Section 3.4.    SERP Benefit Commencing After Age 65. In the event a SERP
Participant retires after age 65, the amount of SERP Benefit payable under the
SERP Plan at Separation from Service will not be adjusted other than as provided
under this ARTICLE 3. In the event a SERP Participant commences payment after
age 65 in accordance with an election made under Section 4.8, the amount of SERP
Benefit payable under the SERP Plan will not be adjusted for payment
commencement later than age 65.
Section 3.5.    SERP Benefit Upon Separation from Service. Upon a SERP
Participant’s Separation from Service for any reason, including Disability,
after vesting, other than in the case of an Involuntary Termination on account
of a Change of Control, the SERP Participant’s SERP Benefit will be determined
under Section 3.1 and Section 3.2.
Section 3.6.    SERP Benefit Upon a Change of Control. Upon an Involuntary
Termination of Employment on account of a Change of Control, a SERP
Participant’s SERP Benefit will be determined as follows: the SERP Benefit will
be determined under Section 3.1 and Section 3.2 using the greater of the
Compensation paid to the SERP Participant prior to the Change of Control or the
Compensation paid to the SERP Participant prior to the Involuntary Termination
of Employment.
Section 3.7.    Spousal Benefit Upon Death.
(a)    Except as provided in this Section, there is no death benefit payable
under the SERP Plan.
(b)    Notwithstanding Section 3.7(a), if a married SERP Participant dies before
commencing SERP Benefit payments under the SERP Plan, the SERP Participant’s
surviving spouse will be entitled to payment of a Spousal Benefit under the SERP
Plan, provided (i) the SERP Participant has at least five Years of Service with
the Company, and (ii) the SERP Participant and the surviving spouse were married
for at least 12 months prior to the SERP Participant’s death. Payment of the
Spousal Benefit under this Section will be made in the form of a life annuity.


- 16 -

--------------------------------------------------------------------------------







The amount of the Spousal Benefit will be 50% of the SERP Benefit that would
otherwise have been payable to the SERP Participant had the SERP Participant (1)
attained at least age 65 on the day before his death, (2) elected a joint and
50% survivor annuity with his spouse; and (3) retired the day before his death.
If payment under this Section commences before the SERP Participant would have
attained age 65, the Spousal Benefit will be calculated by (i) reducing the SERP
Participant’s Benefit at age 65, determined in the form of a straight life
annuity, by the early payment actuarial discount established under the ERP for
the commencement of benefits before age 65, (ii) converting the benefit to a
joint and 50% survivor annuity based on the SERP Participant’s and surviving
spouse’s actual ages at the time of the SERP Participant’s death, and (iii)
multiplying the benefit that would have been payable to the SERP Participant by
50%. In the event payment under this Section begins before the SERP Participant
would have attained age 55, the SERP Participant’s SERP Benefit will be reduced
by the actuarial discount under the ERP to age 55, and then actuarially reduced
from age 55 to the age the SERP Participant would have attained on the date
payments of the Spousal Benefit would begin using the definition of Actuarial
Equivalent established under the ERP.
If necessary to effectuate the terms of a domestic relations order, an Alternate
Payee may be treated as a surviving spouse for the purposes of this Spousal
Benefit, provided the SERP Benefit payable under this Section does not exceed
the amount the Alternate Payee would have received under the domestic relations
order had the SERP Participant not died before commencing payment of his or her
SERP Benefit.
Section 3.8.    Additional Adjustments. Other appropriate adjustments may be
made in good faith where necessary to achieve the intended SERP Benefits under
the SERP Plan, or to prevent violation of the requirements of Code Section 409A.
Section 3.9.    In-Service Distributions of SERP Benefits. If distribution of
SERP Benefits under the SERP Plan with respect to a SERP Participant who is
still employed by the Company has commenced as of the end of any fiscal year,
then, regardless of the SERP Participant’s age, any additional accruals to which
the SERP Participant may be entitled under the SERP Plan by virtue of his or her
continued employment will be reduced (but not below zero) by the actuarial
equivalent of the in-service distributions of SERP Benefits.
ARTICLE 4    

TIME AND FORM OF SERP BENEFIT PAYMENT
Section 4.1.    Time of Payment. Unless a valid election to defer the time of
payment has been made under this Article, payment of a SERP Participant’s vested
SERP Benefit will be made as follows:
(a)    Subject to Section 4.8, Appendix B to the SERP Plan, and Section 3.13 of
the Plan, in the event of a Separation from Service for any reason other than
death, payment will commence as soon as practicable, but not later than 90 days,
following the later of (1) the SERP Participant’s Separation from Service or (2)
the SERP Participant’s attainment of age 60.


- 17 -

--------------------------------------------------------------------------------







(b)    Payment of a Spousal Benefit under Section 3.7 will commence as follows:
(1)    If the SERP Participant had attained at least age 50 at the time of his
death, payment of the Spousal Benefit will commence as soon as practicable, but
not later than 90 days, following the death of the SERP Participant.
(2)    If the SERP Participant had not yet attained age 50, payment of the
Spousal Benefit will commence on the first day of the month coincident with or
following the date the SERP Participant would have attained age 50 had he
survived.
Section 4.2.    Normal Form of Payment. If a SERP Participant does not make an
election in the time and manner specified in this Article to receive payment of
his SERP Benefit in one of the optional forms of SERP Benefit described in
Section 4.3, the SERP Participant’s SERP Benefit will be paid as follows:
(a)    If the SERP Participant is married at the time SERP Benefit payment
commences, payment will be made in the form of an actuarially reduced joint and
50% survivor annuity with the SERP Participant’s spouse.
(b)    If the SERP Participant is not married at the time SERP Benefit payment
commences, payment will be in the form of a straight life annuity.
Section 4.3.    Optional Forms of Payment.
(a)    The payment options that may be elected under this Article are:
(1)    Option 1. A straight life annuity.
(2)    Option 2. An actuarially reduced annuity payable to the SERP Participant
during the SERP Participant’s life, with a life annuity payable after the SERP
Participant’s death to a Contingent Annuitant in an amount selected by the SERP
Participant that is equal to 50%, 66 2/3%, 75%, or 100% of the amount payable to
the SERP Participant. The SERP Participant may divide his SERP Benefit into two
or more parts, not necessarily equal, and apply each part separately under this
Option and designate a different Contingent Annuitant for each part. Election of
Option 2 is conditional upon the statement in the election of the name and sex
of each Contingent Annuitant and also upon the delivery to the Company, within
90 days after filing the election of proof satisfactory to the Compensation
Committee, of the age of each Contingent Annuitant. If the Contingent Annuitant
dies prior to the commencement of payment of the SERP Benefit to the SERP
Participant, the election of the option will be considered null and void. If a
SERP Participant dies before the first SERP Benefit payment is made, no payments
will be made to the Contingent Annuitant, except as provided under Section 3.7
for a spouse or Alternate Payee. If the Contingent Annuitant predeceases the
SERP Participant after payment of SERP Benefits have commenced to the SERP
Participant, the SERP Participant will continue to receive the reduced annuity
without change.


- 18 -

--------------------------------------------------------------------------------







(3)    Option 3. An actuarially reduced annuity payable to the SERP Participant
during the SERP Participant’s life or for a stated minimum period of years,
whichever is longer, and after the SERP Participant’s death payable for the
balance, if any, of the stated minimum period of years to the SERP Participant’s
Designated Beneficiary. Upon the death of the survivor of the SERP Participant
and his or her Designated Beneficiary, the remaining payments, if any, will be
computed at 3% interest, compounded annually, and paid in a single lump sum to
the legal representative of the survivor.
(b)    Spousal consent is not required for a married SERP Participant to elect
any of the payment options available under the SERP Plan.
(c)    An “actuarially reduced annuity” is one that has the same value as the
annuity payable as a straight life annuity using the definition of Actuarial
Equivalent established under the ERP.
Section 4.4.    Social Security Bridge Payment. Survivor benefits payable under
a joint and survivor annuity in accordance with this Article will not include
any Social Security bridge payment provided under Section 3.3(a) to a SERP
Participant who commences SERP Benefit payments prior to attaining Early Social
Security Retirement Age.
Section 4.5.    Payment Under a Domestic Relations Order. Notwithstanding
Section 4.2 and Section 4.3, a SERP Participant’s SERP Benefit may be divided
and all or a portion paid to an Alternate Payee under the terms of a domestic
relations order. Payment to an Alternate Payee may commence prior to the date
payment to the SERP Participant would otherwise commence, and may be made in a
single lump sum or in any form permitted under the SERP Plan. If necessary to
effectuate the terms of a domestic relations order that requires payment to an
Alternate Payee under a shared payment arrangement, a SERP Participant will be
permitted to elect a joint and survivor annuity that provides for a survivor
benefit with the Alternate Payee in any whole percentage between 5% and 100% in
accordance with the terms of the order. The SERP Participant will not be
permitted to change the form of payment or percentage of a survivor annuity once
payment of the SERP Benefit has commenced.
Section 4.6.    Elections. A SERP Participant may make a written election on a
form provided by the Company to receive payment of his or her SERP Benefit in
the normal form described in Section 4.2 or in one of the optional forms of SERP
Benefit described in Section 4.3. If a SERP Participant fails to make a valid
election under this Section, payment will be made in accordance with Section
4.2. A SERP Participant will be permitted at any time prior to commencement of
payment of the SERP Benefit to make or change his or her election to receive
payment under any of the actuarially equivalent forms of annuity provided under
the SERP Plan.
Section 4.7.    Special 409A Transitional Rules. Consistent with the provisions
found in Internal Revenue Service Notice 2005-1 and regulations proposed under
Code Section 409A, all SERP Participants with any SERP Benefits that are not
Grandfathered Amounts were permitted, prior to December 31, 2006, to make a
payment election in 2006 regarding the time and form under which all SERP
Benefits that are not Grandfathered Amounts are to be paid. The


- 19 -

--------------------------------------------------------------------------------







elections were required to be made from among the choices specified in Section
4.2 and Section 4.3. A SERP Participant was not, however, permitted in calendar
year 2006 to change payment elections with respect to payments that the SERP
Participant would otherwise have received in 2006, or cause payments to be made
in 2006. If a SERP Participant with non-grandfathered SERP Benefits failed to
make an election under this Section, those amounts will be paid in accordance
with Section 4.2.
Section 4.8.    Subsequent Elections. At any time, SERP Participants may elect
to change the date on which they are to commence receiving SERP Benefits under
the SERP Plan, other than on account of death, provided:
(a)    the election is made in writing,
(b)    the election is not effective until 12 months after the date on which the
election is made,
(c)    in the case of a payment to be made at a specified time or pursuant to a
fixed schedule, the election is made not less than 12 months before the date of
the first scheduled payment, and
(d)    the first payment with respect to which the subsequent election is made
is deferred for a period of not less than 5 years from the date the payment
would otherwise have been made.
ARTICLE 5    

AGREEMENT NOT TO COMPETE
Section 5.1.    General Rule. Payment of SERP Benefits under the SERP Plan is
contingent upon the SERP Participant’s agreement not to directly or indirectly
engage in or compete with the business of the Company, either as owner, partner
or employee for a period of the later to occur of the expiration of three years
after termination of employment or the attainment of 65 years of age. In the
event a SERP Participant competes with the business of the Company in violation
of this provision, payment of SERP Benefits under the SERP Plan will be
suspended so long as the SERP Participant engages in activity deemed to be in
competition with the business of the Company. If a SERP Participant ceases
competing with the business of the Company or the restriction in the first
sentence expires, payment of SERP Benefits under the SERP Plan will resume.
However, the SERP Participant will not be entitled to retroactive payment of any
SERP Benefits that were suspended under the terms of this Section.
Section 5.2.    Change of Control. Notwithstanding the preceding Section, this
ARTICLE 5 will not apply to a SERP Participant after the SERP Participant’s
Involuntary Termination of Employment on account of a Change of Control.


- 20 -

--------------------------------------------------------------------------------







ARTICLE 6    

GENERAL SERP PLAN PROVISIONS
Section 6.1.    Special Arrangements. Special rules or contractual arrangements
for individual Executives may be approved by the Compensation Committee, in its
discretion, and memorialized in appendices to the SERP Plan.
Section 6.2.    Attorney’s Fees. In the event that any dispute or difference
arising under or in connection with the SERP Plan results in arbitration or
litigation, the Company will reimburse the SERP Participant for all reasonable
attorney’s fees and expenses if the SERP Participant prevails in the proceeding.






- 21 -

--------------------------------------------------------------------------------







APPENDIX A


TO THE


SERP PLAN


SERP Plan In Effect as of October 3, 2004
(Restatement effective November 29, 2001)


[Previous Plan Terms on File with the Company and Incorporated Herein by
Reference]




- 22 -

--------------------------------------------------------------------------------







APPENDIX B


TO THE


SERP PLAN


SPECIAL RULES APPLICABLE TO 2011 SERP PARTICIPANTS




The special rules provided in this Appendix B were established effective
February 6, 2012 for SERP Benefits payable to those elected officers of the
Company who were active SERP Participants as of November 30, 2011 (the “2011
SERP Participants”). The special rules provided in this Appendix B will not
apply to any SERP Participant who, prior to November 30, 2011, ceased to
actively participate in and accrue benefits in the SERP Plan, regardless of
whether the SERP Participant has received payment of his entire benefit.
Appendix B to SERP Plan was amended and restated, effective January 1, 2013. As
of the Effective Date, this Appendix B is hereby amended and restated to reflect
the contemporaneous amendment and restatement of the Plan.
1.    Vesting. In lieu of the vesting rules provided in Section 2.2 of the SERP
Plan, the following rules will apply to SERP Benefits payable to 2011 SERP
Participants:
Section 2.2.    Vesting. Subject to Section 2.3, a 2011 SERP Participant is 100%
fully vested in and eligible for payment of SERP Benefits under the SERP Plan
if:
(a)    the 2011 SERP Participant has at least ten Years of Service with the
Company; and
(b)    the 2011 SERP Participant has attained (1) age 65, or (2) age 57 with a
combined total of age and Years of Service with the Company at least equal to
90.
2.    SERP Benefit Adjustment. In lieu of the benefit adjustment rules provided
in Section 3.2 of the SERP Plan, the following rules will apply to SERP Benefits
payable to 2011 SERP Participants:
Section 3.2.    SERP Benefit Adjustment for Payment Before Age 65. For a 2011
SERP Participant who begins receiving payment under the SERP Plan before
attaining age 65, the SERP Benefit payable under the SERP Plan will not be
reduced by the early payment actuarial discount established under the ERP for
the commencement of benefits before age 65.
3.    Spousal Benefit. In lieu of the Spousal Benefit rules provided in Section
3.7(b) of the SERP Plan, the following rules will apply to Spousal Benefits
payable upon the death of a 2011 SERP Participant:
(b)    Notwithstanding Section 3.7(a), if a married 2011 SERP Participant dies
before commencing SERP Benefit payments under the SERP Plan, the 2011 SERP
Participant’s


- 23 -

--------------------------------------------------------------------------------







surviving spouse will be entitled to payment of a Spousal Benefit under the SERP
Plan, provided (i) the 2011 SERP Participant has at least five Years of Service
with the Company, and (ii) the 2011 SERP Participant and the surviving spouse
were married for at least 12 months prior to the 2011 SERP Participant’s death.
Payment of the Spousal Benefit under this Section will be made in the form of a
life annuity.
The amount of the Spousal Benefit will be 50% of the SERP Benefit that would
otherwise have been payable to the 2011 SERP Participant had the 2011 SERP
Participant (1) attained at least age 65 on the day before his death, (2)
elected a joint and 50% survivor annuity with his spouse; and (3) retired the
day before his death. If necessary to effectuate the terms of a domestic
relations order, an Alternate Payee may be treated as a surviving spouse for the
purposes of this Spousal Benefit, provided the SERP Benefit payable under this
Section does not exceed the amount the Alternate Payee would have received under
the domestic relations order had the 2011 SERP Participant not died before
commencing payment of his or her SERP Benefit.
4.    Time of Payment. In lieu of the time of payment rules provided in Section
4.1(a) of the SERP Plan, the following rules will apply to the payment of a 2011
SERP Participant’s vested SERP Benefit:
(a)    Subject to Section 4.8 of the SERP Plan and Section 3.13 of the Plan, in
the event of a Separation from Service for any reason other than death, payment
will commence as soon as practicable, but not later than 90 days, following the
later of (1) the 2011 SERP Participant’s Separation from Service or (2) the 2011
SERP Participant’s attainment of age 57.
5.    Agreement Not to Compete. In lieu of the General Rule provided in Section
5.1 of the SERP Plan, the following rule will apply to 2011 SERP Participants:
Section 5.1. General Rule. Payment of SERP Benefits under the SERP Plan is
contingent upon the 2011 SERP Participant’s agreement not to directly or
indirectly engage in or compete with the business of the Company, either as
owner, partner or employee for a period of the later to occur of the expiration
of five years after termination of employment or the attainment of 65 years of
age. In the event a 2011 SERP Participant competes with the business of the
Company in violation of this provision, payment of SERP Benefits under the SERP
Plan will be suspended so long as the 2011 SERP Participant engages in activity
deemed to be in competition with the business of the Company. If a 2011 SERP
Participant ceases competing with the business of the Company or the restriction
in the first sentence expires, payment of SERP Benefits under the SERP Plan will
resume. However, the 2011 SERP Participant will not be entitled to retroactive
payment of any SERP Benefits that were suspended under the terms of this
Section.


- 24 -

--------------------------------------------------------------------------------







APPENDIX C


TO THE


SERP PLAN


SERP PARTICIPANTS WITH GRANDFATHERED AMOUNTS






1.    Richard A. Aubrecht
2.    Robert T. Brady
3.    Joe C. Green


- 25 -

--------------------------------------------------------------------------------







SCHEDULE 2
PERI PROVISIONS
BACKGROUND
The PERI was adopted by Moog Inc., effective January 1, 1997, to provide
additional retirement benefits for certain key employees of the Company. The
PERI was subsequently amended, effective January 1, 1999. The PERI was amended
and restated, effective January 1, 2005, to comply with the provisions of Code
Section 409A and related guidance. The PERI was further amended, effective
December 31, 2008.


The provisions of the PERI Plan are as follows:
ARTICLE 1    
PERI CONSTRUCTION, DEFINITIONS, PURPOSE AND EFFECTIVE DATE
Section 1.1.    Construction. References to a particular article, section or
subsection made in this PERI Plan will be treated as a reference to the
particular article, section or subsection in this PERI Plan, unless stated
otherwise.
Section 1.2.    Definitions. Solely for purposes of the PERI Plan, the following
terms have the meanings stated below, unless the context clearly indicates
otherwise:
(a)    “Beneficiary” means either a Contingent Annuitant or a Designated
Beneficiary, as the case may be.
(b)    “Contingent Annuitant” means an individual designated by a PERI
Participant on forms provided by and filed with the Corporation to receive an
annuity under Option 2 in Section 4.3 on the death of the PERI Participant. The
PERI Participant may change the Contingent Annuitant at any time prior to the
date on which payment of the PERI Benefit is to commence.
(c)    “Designated Beneficiary” means the person or persons last designated by
the PERI Participant to receive the balance of payments, if any, under Option 3
of Section 4.3 following the death of the PERI Participant. Any designation made
under the PERI Plan will be revocable, must be in writing and will be effective
when filed with the Corporation. If the Committee determines, in its sole
discretion, that there is no valid designation, the Beneficiary will be the PERI
Participant’s estate.
(d)    “Disability” means a total and permanent disability that results in the
PERI Participant receiving a disability retirement pension under the ERP or that
qualifies as a “disability” under Code Section 409A and related guidance.


- 26 -

--------------------------------------------------------------------------------







(e)    “Earlier Retirement” means the retirement of a PERI Participant from
active employment with the Company on or after his Earlier Retirement Date, as
defined in the ERP, but prior to his Normal Retirement Date, as defined in the
ERP.
(f)    “Executive” means an employee of the Corporation who participates in the
ERP, who is not a participant in the SERP Plan, and who is a Corporation
executive whose benefits under the ERP are affected by the limitations imposed
by Code Section 401(a)(17), which limits compensation that may be counted for
pension purposes.
(g)    “Normal Retirement” means the retirement of a PERI Participant from
active employment with the Company on or after his Normal Retirement Date, as
defined in the ERP.
(h)    “PERI Benefit” means all benefits provided under this PERI Plan.
(i)    “PERI Participant” means an Executive who is a participant in the PERI
Plan pursuant to ARTICLE 2. The term “PERI Participant” includes an individual
who has ceased to actively participate in the PERI Plan but who has not received
payment of his entire PERI Benefit.
(j)    “Retirement” means an Earlier Retirement or a Normal Retirement.
(k)    “Spousal Benefits” means benefits payable to a spouse or former spouse in
accordance with Section 3.4.
Section 1.3.    Purpose of the PERI Plan. The PERI Plan is an unfunded plan
maintained primarily for the purpose of providing additional retirement benefits
for a select group of management or highly compensated employees, and
participation in the PERI Plan is limited consistent with that purpose. PERI
Benefits are intended to supplement benefits provided under the ERP by providing
for the payment of additional benefits that would be payable under the ERP but
for the limitations imposed by Code Section 401(a)(17), which limits
compensation that may be counted for pension purposes.
Section 1.4.    Effective Date. Except as otherwise provided, this amended and
restated PERI Plan will be effective as of the Effective Date.
Section 1.5.    Pre-2007 Amounts and Section 409A Transition Rules. Any PERI
Benefits commencing between January 1, 2005 and December 31, 2006 were
distributed in compliance with Code Section 409A transition rules governing
nonqualified deferred compensation plans under which the time and form of
payment of benefits is controlled by elections made under qualified plans. Under
the transition rules, PERI Benefits that commenced before January 1, 2007
continued to be paid at the same time and in the same form as benefit payments
were made to, or on behalf of, the PERI Participant or spouse under the ERP.
Provisions governing the time and form of payment of those PERI Benefits are
contained in the PERI plan document in effect as of October 3, 2004, a copy of
which is attached as Appendix A to the PERI Plan.


- 27 -

--------------------------------------------------------------------------------







ARTICLE 2    
PARTICIPATION AND VESTING
Section 2.1.    An Executive becomes a PERI Participant on the date that is 30
days after it is determined by the Compensation Committee that the Executive
satisfies the criteria specified in Section 1.1(f) for becoming an Executive. An
officer or executive of an affiliate or subsidiary of the Corporation is not an
Executive and is not eligible to participate in the PERI Plan.
Section 2.2.    Vesting. A PERI Participant becomes 100% fully vested in and
eligible for payment of PERI Benefits under the PERI Plan upon the PERI
Participant’s Retirement. Notwithstanding the preceding sentence, in the event
of a PERI Participant’s Disability, the PERI Participant will become 100% vested
in and eligible for PERI Benefits under ARTICLE 3 and ARTICLE 4.
Section 2.3.    Forfeiture. Notwithstanding any other provision in the PERI
Plan, in the event of a PERI Participant’s termination of employment with the
Company for any reason other than death or Disability before Retirement, the
PERI Participant’s PERI Benefit will be immediately forfeited and no PERI
Benefit will be payable under the PERI Plan.


- 28 -

--------------------------------------------------------------------------------









ARTICLE 3    
PERI BENEFITS
Section 3.1.    Amount of PERI Benefit. The annual PERI Benefit payable to a
PERI Participant under the PERI Plan will be equal to the difference between:
(a)    The benefit the PERI Participant would have received under the ERP at or
after attainment of age 65 based on credited service to the date of Retirement
(expressed as a straight life annuity) if the PERI Participant's compensation
otherwise eligible for use in computing benefits under the ERP had not been
limited by Code Section 401(a)(17) or by the ERP provisions implementing that
Code Section, minus
(b)    The benefit actually payable under the ERP at or after attainment of age
65 based on credited service to the date of Retirement (expressed as a straight
life annuity).
Section 3.2.    PERI Benefit Adjustment for Payment Before Age 65. For a PERI
Participant who begins receiving payment under the PERI Plan before attaining
age 65, the PERI Benefit payable under the PERI Plan will be reduced by the
early payment actuarial discount established under the ERP for the commencement
of benefits before age 65.
Section 3.3.    Payment Upon Separation from Service. Upon a PERI Participant’s
Separation from Service on account of Retirement or Disability, the PERI
Participant’s PERI Benefit will be determined under Section 3.1, Section 3.2,
and Section 4.1.
Section 3.4.    Payment of Spousal Benefit Upon Death. If a married PERI
Participant dies before commencing PERI Benefit payments under the PERI Plan,
the PERI Participant's surviving spouse will be entitled to payment of a Spousal
Benefit under the PERI Plan if the spouse is entitled to pre-retirement
surviving spouse benefits under the ERP. Payment of the Spousal Benefit under
this Section will be made in the form of a life annuity and will be calculated
and paid as follows:
(a)    If the PERI Participant was eligible for Earlier Retirement at the time
of his death, the amount of the Spousal Benefit will be 50% of the PERI Benefit
that would otherwise have been payable to the PERI Participant under Section 3.1
and Section 3.2, based on credited service to the date of death, had the PERI
Participant (i) elected a joint and 50% survivor annuity with his spouse and
(ii) retired on the day before his death. Payment of the Spousal Benefit will
commence as soon as practicable, but not later than 90 days, following the death
of the PERI Participant.
(b)    If the PERI Participant had attained at least age 50, but had not yet
satisfied the conditions for Earlier Retirement, at the time of his death, the
amount of the Spousal Benefit will be 50% of the amount of the PERI Benefit that
would have been payable to the PERI Participant under Section 3.1 and Section
3.2, based on credited service to the date of


- 29 -

--------------------------------------------------------------------------------







death, had the PERI Participant (i) elected a joint and 50% survivor annuity
with his spouse, (ii) reached his Earlier Retirement Date as of the day before
his death, (ii) retired on the day before his death. Payment of the Spousal
Benefit will commence as soon as practicable, but not later than 90 days,
following the death of the PERI Participant.
(c)    If the PERI Participant had not yet attained age 50 at the time of his
death, the amount of the Spousal Benefit will be equal to the PERI Benefit that
would have been payable to the spouse had the PERI Participant (i) separated
from service on the date of death, (ii) elected a joint and 50% survivor annuity
with his spouse that is immediately payable on his fiftieth birthday (which will
be treated as his earliest Earlier Retirement Date), (iii) survived to his
fiftieth birthday, and (iv) died on the day after his fiftieth birthday. Payment
of the Spousal Benefit will commence on the first day of the month coincident
with or following the date the PERI Participant would have attained age 50 had
he survived.
If necessary to effectuate the terms of a domestic relations order, an Alternate
Payee may be treated as a surviving spouse for the purposes of this Spousal
Benefit, provided the PERI Benefit payable under this Section does not exceed
the amount the Alternate Payee would have received under the domestic relations
order had the PERI Participant not died before commencing payment of his PERI
Benefit.
ARTICLE 4    
TIME AND FORM OF PERI BENEFIT PAYMENT
Section 4.1.    Time of Payment. Except as provided in Section 4.7 of the PERI
Plan or Section 3.13 of the Plan, payment of a PERI Participant’s vested PERI
Benefit will commence as soon as practicable, but not later than 90 days,
following the later of (i) the PERI Participant’s Separation from Service or
(ii) the PERI Participant’s attainment of age 60.
Section 4.2.    Normal Form of Payment. If a PERI Participant does not make an
election in the time and manner specified in this Article to receive payment of
his PERI Benefit in one of the optional forms of PERI Benefit described in
Section 4.3, the PERI Participant's PERI Benefit will be paid as follows:
(a)    If the PERI Participant is married at the time PERI Benefit payment
commences, payment will be made in the form of a joint and 50% survivor annuity
with the PERI Participant's spouse.
(b)    If the PERI Participant is not married at the time PERI Benefit payment
commences, payment will be in the form of a straight life annuity.
Section 4.3.    Optional Forms of Payment.
(a)    The payment options that may be elected under this Article are:
(1)    Option 1. A straight life annuity.


- 30 -

--------------------------------------------------------------------------------







(2)    Option 2. An actuarially reduced annuity payable to the PERI Participant
during the PERI Participant's life, with a life annuity payable after the PERI
Participant's death to a Contingent Annuitant in an amount selected by the PERI
Participant that is equal to 50%, 66 2/3%, 75%, or 100% of the amount payable to
the PERI Participant. The PERI Participant may divide his PERI Benefit into two
or more parts, not necessarily equal, and apply each part separately under this
Option and designate a different Contingent Annuitant for each part. Election of
Option 2 is conditional upon the statement in the election of the name and sex
of each Contingent Annuitant and also upon the delivery to the Corporation,
within 90 days after filing the election of proof satisfactory to the
Compensation Committee, of the age of each Contingent Annuitant. If the
Contingent Annuitant dies prior to the commencement of payment of the PERI
Benefit to the PERI Participant, the election of the option will be considered
null and void. If a PERI Participant dies before the first PERI Benefit payment
is made, no payments will be made to the Contingent Annuitant, except as
provided under Section 3.4 for a spouse or Alternate Payee. If the Contingent
Annuitant predeceases the PERI Participant after payment of PERI Benefits have
commenced to the PERI Participant, the PERI Participant will continue to receive
the reduced annuity without change.
(3)    Option 3. An actuarially reduced annuity payable to the PERI Participant
for the PERI Participant's life or for a stated minimum period of years,
whichever is longer, and after the PERI Participant's death payable for the
balance, if any, of the stated minimum period of years to the PERI Participant's
Designated Beneficiary. Upon the death of the survivor of the PERI Participant
and his or her Designated Beneficiary, the remaining payments, if any, will be
computed at 3% interest, compounded annually, and paid in a single lump sum to
the legal representative of the survivor as soon as practicable, but not later
than 90 days, following the death of the survivor.
(b)    Spousal consent is not required for a married PERI Participant to elect
any of the payment options available under the PERI Plan.
Section 4.4.    Payment Under a Domestic Relations Order. Notwithstanding
Section 4.2 and Section 4.3, a PERI Participant’s PERI Benefit may be divided
and all or a portion paid to an Alternate Payee under the terms of a domestic
relations order. Payment to an Alternate Payee may commence prior to the date
payment to the PERI Participant would otherwise commence, and may be made in a
single lump sum or in any form permitted under the PERI Plan. If necessary to
effectuate the terms of a domestic relations order that requires payment to an
Alternate Payee under a shared payment arrangement, a PERI Participant will be
permitted to elect a joint and survivor annuity that provides for a survivor
benefit in any whole percentage between 5% and 100% in accordance with the terms
of the order. The PERI Participant will not be permitted to change the form of
payment or percentage of a survivor annuity once payment of the PERI Benefit has
commenced.
Section 4.5.    Initial Elections. A newly eligible PERI Participant may make a
written election on a form provided by the Corporation to receive payment of his
PERI Benefit in the normal form described in Section 4.2 or in one of the
optional forms of PERI Benefit described in Section 4.3, provided the election
is made within 30 days of first becoming eligible


- 31 -

--------------------------------------------------------------------------------







to participate in the PERI Plan. If a PERI Participant fails to make a valid
election under this Section, payment will be made in accordance with Section
4.2.
Section 4.6.    Special 409A Transitional Rules. Consistent with the provisions
found in Internal Revenue Service Notice 2005-1 and regulations proposed under
Code Section 409A, all PERI Participants with any PERI Benefits accrued as of
December 31, 2006 were permitted, prior to December 31, 2006, to make a payment
election in 2006 regarding the time and form under which all SERP Benefits are
to be paid. The elections were required to have been made from among the choices
specified in Section 4.2 and Section 4.3. A PERI Participant was not permitted,
however, in calendar year 2006 to change payment elections with respect to
payments that the PERI Participant would otherwise receive in 2006, or cause
payments to be made in 2006. If a PERI Participant failed to make an election
under this Section, those amounts will be paid in accordance with Section 4.2.
Section 4.7.    Subsequent Elections.
(a)    At any time, PERI Participants may elect to change the date on which and
the form of payment under which they are to receive PERI Benefits under the PERI
Plan, other than on account of death, provided:
(1)    the new election is made in writing,
(2)    the new election is not effective until 12 months after the date on which
the election is made,
(3)    in the case of a payment to be made at a specified time or pursuant to a
fixed schedule, the election is made not less than 12 months before the date of
the first scheduled payment, and
(4)    the first payment with respect to which the subsequent election is made
is deferred for a period of not less than 5 years from the date the payment
would otherwise have been made.
(b)    Notwithstanding the preceding Subsection, to the extent permissible under
Code Section 409A, a PERI Participant who has elected an annuity form of payment
will be permitted at any time to make an election to receive payment under an
actuarially equivalent form of annuity without regard to the requirements of
Subsections (2), (3), and (4) above.
ARTICLE 5    
AGREEMENT NOT TO COMPETE
Section 5.1.    General Rule. Payment of PERI Benefits under the PERI Plan is
contingent upon the PERI Participant’s agreement not to directly or indirectly
engage in or compete with the business of the Company, either as owner, partner
or employee for a period of the later to occur of the expiration of three years
after Retirement or the attainment of 65 years of


- 32 -

--------------------------------------------------------------------------------







age. In the event a PERI Participant competes with the business of the Company
in violation of this provision, payment of PERI Benefits under the PERI Plan
will be suspended so long as the PERI Participant engages in activity deemed to
be in competition with the business of the Company. If a PERI Participant ceases
competing with the business of the Company or the restriction in the first
sentence expires, payment of PERI Benefits under the PERI Plan will resume.
However, the PERI Participant will not be entitled to retroactive payment of any
PERI Benefits that were suspended under the terms of this Section.
ARTICLE 6    
GENERAL PROVISIONS
Section 6.1.    Death Benefits. Except as provided in Section 3.4 (with respect
to the payment of PERI Benefits under the PERI Plan to a spouse or Alternate
Payee), there is no death benefit payable under the PERI Plan.
Section 6.2.    Deferred Retirement. In the event a PERI Participant retires
after age 65, the amount of PERI Benefit payable under the PERI Plan at
Retirement will not be adjusted other than as provided by the benefit formulas
in ARTICLE 3.


- 33 -

--------------------------------------------------------------------------------







APPENDIX A
TO THE
PERI PLAN
In Effect as of October 3, 2004


- 34 -